Citation Nr: 0822526	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for paresthesia of the 
left arm.

2.	Entitlement to service connection for paresthesia of the 
right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1983 to 
June 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was brought before the Board in July 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include providing the veteran 
with a VA examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	Chronic paresthesia of the left arm was not manifested in 
active service, and there is no probative evidence 
establishing an etiological relationship between the 
veteran's current paresthesia of the left arm and his 
active service.

2.	Chronic paresthesia of the right arm was not manifested in 
active service, and there is no probative evidence 
establishing an etiological relationship between the 
veteran's current paresthesia of the right arm and his 
active service.


CONCLUSIONS OF LAW

1.	Chronic left arm paresthesia was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.	Chronic right arm paresthesia was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2003.  
The RO's September 2003 notice letter advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An August 2007 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Kansas 
City VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional treatment records 
that should be obtained prior to a decision.  The veteran was 
afforded a VA examination in November 2003.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board notes that, pursuant to a July 2007 Board remand, 
the appellant was scheduled for a VA examination in December 
2007 to determine the etiology of his bilateral paresthesia.  
However, the veteran failed to appear for this VA 
examination.  As such, the Board will decide the instant case 
based on the evidence of record.  See 38 C.F.R. § 3.655 
(2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends that he currently suffers from bilateral 
paresthesia of the upper extremities that is etiologically 
related to his active service.  Specifically, he asserts that 
he has suffered from numbness of the hands and arms as a 
result of an in-service motor vehicle accident in 1998.

The Board observes that the veteran currently suffers from 
bilateral paresthesia of the upper extremities, diagnosed by 
a November 2003 VA examination as more likely than not to be 
circulatory as opposed to neuropathic.  However, the 
competent, probative evidence of record does not 
etiologically link this disability to the veteran's active 
service or any incident therein.  In this regard, service 
treatment records indicate that the veteran was diagnosed 
with bilateral arm paresthesia in December 2000.  However, 
there is no indication that this condition was considered to 
be a chronic disorder.  A March 2002 nerve conduction study 
and electrodiagnostic examination indicated the veteran 
suffered from median neuropathy, or carpal tunnel syndrome, 
of both wrists.  Finally, a February 2003 Report of Medical 
Examination, completed upon the veteran's separation from 
active service, indicates a normal neurologic and upper 
extremities clinical evaluation.  There is no indication that 
the veteran suffered from paresthesia of the upper 
extremities upon separation from active service.  As such, 
the Board finds no competent evidence the veteran suffered 
from chronic bilateral paresthesia of the upper extremities 
in active service.

As there is no competent evidence of chronic bilateral 
paresthesia of the upper extremities in service, the 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
veteran's current bilateral paresthesia of the upper 
extremities and his active service.  The preponderance of the 
evidence is against this aspect of the veteran's claim.  The 
veteran has produced no competent medical evidence or 
competent medical opinion in support of his claim that his 
bilateral paresthesia of the upper extremities is 
etiologically related to his active service.  As noted above, 
the veteran failed to appear for a scheduled December 2007 VA 
examination to determine the etiology of his current 
condition.  Therefore, the record is silent as to an 
etiological relationship between the veteran's current 
disability and his active service.  

As a final note, the Board acknowledges that the veteran 
himself has claimed his currently diagnosed bilateral 
paresthesia of the upper extremities is the direct result of 
his active service.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral paresthesia of the upper extremities, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).


ORDER

Service connection for paresthesia of the left arm is denied.

Service connection for paresthesia of the right arm is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


